US20200111545A1
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

In the amendment filed on 26 September 2022, the following changes have been made: amendments to claims 1-2, 6, 8-9, 13-16, and 20.
Claims 1-21 are currently pending and have been examined.


Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the
invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8, and 15 contain the recitation of “wherein being outside a second distance from the respective center indicates a weak correlation to the one or more clusters, and wherein the second distance is greater than the first distance” and recitation of “and outside the second distance from the respective center.” However, applicant’s specification describes no particular manner by which the computer system includes a threshold or condition to compare the distance of each of the EMR documents to indicate a weak correlation. Applicant’s specification ([0032] to [0039]) instead describes performing a ranking based on distance (nearest to furthest) from the cluster center where records where the lowest distance from the cluster center are those whose membership in the cluster is most likely. MPEP 2161.01 notes, “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.” Accordingly, a rejection for lack of written description is necessary.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-7), article of manufacture (claims 8-14), and machine (claims 15-21) which recite steps of clustering EMR documents to produce one or more clusters to produce cluster membership data for each of the EMR documents; training the EMR document analysis model with membership in the clusters of the EMR documents represented by the membership data as one or more machine learning features of the EMR document analysis model to produce a trained EMR document analysis model;
applying the trained EMR document analysis model to the EMR documents to produce adjusted cluster membership data for each of the EMR documents, the adjusted cluster membership data including a respective distance of each of the EMR documents from a respective center of the one or more clusters, wherein being within a first distance from the respective center indicates strong correlation to the one or more clusters, wherein being outside a second distance from the respective center indicates a weak correlation to the one or more clusters, and wherein the second distance is greater than the first distance; identifying sample EMR documents by determining which of the EMR documents have adjusted cluster membership data nearest a membership boundary of one or more of the clusters and outside the second distance from the respective center; assigning EMR analysis labels to each of the sample EMR documents; and training the trained EMR document analysis model with the sample EMR documents and the EMR analysis labels assigned to the sample EMR documents to produce an improved EMR document analysis model, thereby producing the improved EMR document analysis model based on training the trained EMR document analysis model with the sample EMR documents indicating the weak correlation to the one or more clusters. Claims 8 and 15 recite similar limitations to claim 1 except for the recitation of generic computer components such as a processor and a computer readable medium.


Step 2A Prong 1
These steps to create a model for health record classification, as drafted, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the italicized portions from practically being performed in the mind to cluster and classify health records. This could be analogized to a human manually determining a treatment for the patient based on various contextual parameters, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7, 9-14, and 16-21, reciting particular aspects of creating a model for health record classification such as modifying the analysis model, performing cluster analysis on the EMR documents, identify frequencies of one or more terms, identify topics of one or more EMRs, comparing frequencies of terms to inverse document frequencies, using a LDA model, determining a measure of correlation, presenting sample EMR document to one or more human analysts to label the EMR document, and associating positive or negative labels with predetermined number of analysts covers mental processes but for the recitation of generic computer components ).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as training the EMR document analysis model with membership in the clusters of the EMR documents represented by the membership data as one or more machine learning features of the EMR document analysis model to produce a trained EMR document analysis model; applying the trained EMR document analysis model to the EMR documents to produce adjusted cluster membership data for each of the EMR documents, the adjusted cluster membership data including a respective distance of each of the EMR documents from a respective center of the one or more clusters, wherein being within a first distance from the respective center indicates strong correlation to the one or more clusters, wherein being outside a second distance from the respective center indicates a weak correlation to the one or more clusters, and wherein the second distance is greater than the first distance; and training the trained EMR document analysis model with the sample EMR documents and the EMR analysis labels assigned to the sample EMR documents to produce an improved EMR document analysis model, thereby producing the improved EMR document analysis model based on training the trained EMR document analysis model with the sample EMR documents indicating the weak correlation to the one or more clusters amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0021] to [0065], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as assigning EMR analysis labels to each of the sample EMR documents amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims 2-7, 9-14, and 16-21 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7, 9-14, and 16-21 additional limitations which amount to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to mere instructions to apply an exception in particular fields such as training the EMR document analysis model with membership in the clusters of the EMR documents represented by the membership data as one or more machine learning features of the EMR document analysis model to produce a trained EMR document analysis model; applying the trained EMR document analysis model to the EMR documents to produce adjusted cluster membership data for each of the EMR documents, the adjusted cluster membership data including a respective distance of each of the EMR documents from a respective center of the one or more clusters, wherein being within a first distance from the respective center indicates strong correlation to the one or more clusters, wherein being outside a second distance from the respective center indicates a weak correlation to the one or more clusters, and wherein the second distance is greater than the first distance, e.g., a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. v. CLS Bank, MPEP 2106.05(f) and training the trained EMR document analysis model with the sample EMR documents and the EMR analysis labels assigned to the sample EMR documents to produce an improved EMR document analysis model, thereby producing the improved EMR document analysis model based on training the trained EMR document analysis model with the sample EMR documents indicating the weak correlation to the one or more clusters, e.g., requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank, MPEP 2106.05(f).
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as assigning EMR analysis labels to each of the sample EMR documents, see Meystre et al. [pg. 15, Col. 2] “Wellner et al. treated the de-identification task as a sequence-labeling problem in which labels are assigned to individual words indicating whether the word is the beginning, part of, or end of a particular PHI instance,” Automatic de-identification of textual documents in the electronic health record: a review of recent research, MPEP 2106.05(d).

Dependent claims 2-7, 9-14, and 16-21 recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Response to Arguments
Applicant’s arguments filed on 26 September 2022 have been considered but are not fully persuasive.
Regarding the 112(b) rejection, the applicant has amended the claims to correct the antecedent issues. Therefore, the 112(b) rejection has been withdrawn.
Regarding the 101 rejection, the applicant argues on pages 12 to 13 that for Step 2A Prong 1 that claims 1-21 are not directed to an abstract idea. Applicant points to features in the claim that recite “…machine learning features…to produce a trained model”, “applying the trained EMR document model…..to produce adjusted cluster membership data…”, and “training the trained EMR document analysis model….to produce an improved EMR document analysis model….” Applicant asserts that these recitations are computer-specific activity and that the human mind is not equipped to perform such steps.

Examiner respectfully disagrees with the applicant’s arguments. In regards to Step 2A Prong 1, examiner points to the October 2019 Guidance which states that “Claims can recite a mental process even if they are claimed as being performed on a computer.” Guidance is clear in that the courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. The guidance also states to review the specification and upon such review the applicant is merely using a computer in the present application as a tool to perform the invention. Even with the present amendments, the claims have been rejected as falling under mental process. The claimed steps are similar to the activity of "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). Similarly, the model and the training of the model are recited at a high level (i.e. a conventional algorithm) and being applied to collected data (i.e. labeled data) to generate an improved or fine-tuned algorithm. 


On pages 13 to 14, the applicant argues that under Step 2A Prong 2 the claims include additional elements that integrate the judicial exception into a practical application. Applicant points to [0007] and [0008] of the specification which indicates the problem the applicant is trying to solve and the way to solve that problem. Applicant then recites the limitations of claim 1 and cites [0011] of the specification to assert that Claim 1 describes producing adjusted cluster membership data including a respective distance of each of the EMR documents from a respective center and producing an improved EMR document analysis model based on training the trained EMR document analysis model with the sample EMR documents indicating the weak correlation to the one or more clusters. Applicant submits that the pending claims integrate any judicial exception into a practical application based on the asserted improvement in claim 1 that is reflected in the specification (October 2019 Guidance). 

Examiner respectfully disagrees with the applicant’s argument. In regards to Step 2A Prong 2, the MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification' s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer's algorithm (i.e. solving a technically based problem), the claimed invention purports to use generic computer components as a tool to solve the non-technological problem of EMR data that is largely unlabeled or, at best, poorly labeled and generally not labeled
consistently across the disparate sources such that conventional machine learning and artificial intelligence techniques cannot be applied ([0007] of the specification). The claimed invention appears similar to the example of improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii). There is no indication in the specification that the operations recited invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (fed Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”). Specifically, further examination of the specification [0039] to [0056] indicates that the applicant solves the problem of EMR data labeling ([0007] of the specification) by prompting human analysts to label the EMR and then requiring a majority of those human analysts to agree with the EMR labeling in order for the EMR modeling analysis logic to accept the label. A conventional algorithm with a loop function is then utilized on the data to tune or improve the EMR document analysis model. Examiner cannot see how requiring a majority of human analysts to agree with the EMR labeling and then using a conventional algorithm to train on those labels integrates the judicial exception into a practical application. Additionally, if the majority of human analysts incorrectly labeled the EMR data, then that would also negatively impact the training of the EMR document analysis model (as suggested by [0007] of the specification) especially since the claims also indicate training the trained EMR document analysis model with samples indicating weak correlation. An improvement in the abstract idea itself is not an improvement to computer technology. To show an involvement of a computer assisting in improving technology, the claims must recite details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. As set forth by the courts, additional elements are considered more than “apply it” or are not “mere instructions” when the claim recites a technological solution to a technological problem (MPEP 2106.05(f)). The claim(s) do not meet the condition set forth by the courts and are therefore not integrated into a practical application. 

On page 15 the applicant states that under Step 2B, the present claims are significantly more than any alleged abstract idea and satisfy Step 2B. Applicant requests the withdrawal of the rejections of claims under 35 U.S.C. § 101.

Examiner respectfully disagrees with the applicant’s arguments. Examiner asserts that applicant has not presented an unconventional solution as the examiner has cited both court cases and an NPL to teach the added limitations. The use of a computer or other machinery in its ordinary capacity for economic or other tasks or simply adding a general-purpose computer or computer components after the fact to an abstract idea does not provide significantly more. Mere instructions to apply an exception cannot provide an inventive concept. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the 101 rejection is maintained.
Regarding the 103 rejection, applicant’s amendments have overcome the art rejection because the combination of references do not teach or disclose the following limitations: wherein being outside a second distance from the respective center indicates a weak correlation to the one or more clusters, and wherein the second distance is greater than the first distance; and, thereby producing the improved EMR document analysis model based on training the trained EMR document analysis model with the sample EMR documents indicating the weak correlation to the one or more clusters. Therefore, the 103 rejection has been withdrawn.

Prior Art Cited but Not Relied Upon
The following document was found relevant to the disclosure but not applied:
Brücher, H., Knolmayer, G., & Mittermayer, M. A. (2002). Document classification methods for organizing explicit knowledge.
This reference is relevant since it discloses calculating the distance to the center or centroid of a cluster using Euclidean distance. Additionally, the reference also discloses identifying correlations between clusters.





Conclusion




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626